BlaNd, Judge,
dissenting: I am in disagreement with the majority that there is no likelihood of confusion by the concurrent use of the two marks upon the respective goods of the parties. The marks are confusingly similar and the goods are of the same descriptive properties. There is a direct relationship shown by the record between *983the narrow elastic fabrics and stockings. This matter is not referred to in the opinion. The appellee advertises that it manufactures a narrow elastic fabric for use in certain kinds of stockings and shows how it is used, and the mere fact that it did not advertise the fabric with the stripe in it for use on stockings, to my mind, does not justify leaving this matter out of consideration.
Appellee’s witness conceded that certain of its elastic fabrics could be used in appellant’s stockings. If the fabric containing the stripe is used in stockings, surely it could not be contended that there was no likelihood of confusion as to the origin of the fabric. A gold stripe elastic fabric in appellant’s gold stripe stockings would surely suggest to some purchasers that there was a common origin for both articles.